Mr. Justice Gary delivered the opinion oe the Court. The plaintiffs in error executed to the defendant in error three promissory notes becoming dtie in forty-nine, seventy-, nine and one hundred and nine days from April 27, 1893, and secured the same by a chattel mortgage. June 22, 1893, the first note not being paid, the plaintiff in error executed a trust deed in the nature of a mortgage, which deed, reciting the notes and chattel mortgage, provided as follows: “ which said two first notes are each here extended for a period of thirty days from their respective dates of maturity. This trust deed is given for collateral security to said notes in addition to said chattel mortgage, and on condition that no foreclosure under said chattel mortgage shall be made during the times of the extensions of said notes, as herein provided.” And “ if default should be made in the payment of said promissory notes, or any part thereof, or the interest thereon, or any part thereof, at the time and in the manner above specified, for the payment thereof, or in case of waste or non-payment of taxes or assessments thereon, or a breach of any of the covenants or agreements therein contained, then in such case the whole of said principal sum and interest secured by the said promissory notes should thereupon, upon the option of the legal holder thereof, become immediately due and payable, and on the application of such holder it should be lawful for the grantee in said deed mentioned, or a successor in trust, to enter into or upon and take possession of said premises.” The first note as extended was not paid when due, and the defendant in error proceeded under its chattel mortgage, and disposed of the property, before the extension of the second note had expired. This bill was filed May 2, 1894. The only question in the case is whether, by proceeding on the chattel mortgage before the extension of the second note ran out, the defendant in error broke the condition upon which the trust deed was given, and so lost its remedy upon that security. The extract first copied from the deed was in the filling of a printed blank which contained the other extract. It is true that in case of a conflict between the words written into a printed blank and the printed part, the written will prevail; still, interpretation will reconcile them if, reasonably, it can be done. Bishop on Contracts, Sec. 413. Here there is no conflict. Failure to pay the first note as extended, is made a cause for all to become due. “ The manner above specified,” as the second extract reads, is with extensions of thirty days from “ dates of maturity ” on the faces of the notes. A fair, business-like construction of the provisions, is, that when the first note was not paid when due by the extension, then the whole at once became due; all extensions ceased and all privileges based upon them also ceased. The decree of foreclosure is affirmed.